Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Status of Examination
	Claims 1-12 and 14 are pending, claims 6-8 are withdrawn and claims 1-5, 9-12 and 14 are currently under examination.
	Applicant claims a transparent emulsion composition that comprises 5-15 wt% water, 10-25 wt% anionic surfactant, such as sodium laureth sulfate, 15-30 wt% triglyceride oil, such as coconut oil that may be mixed with another non-triglyceride oil, and 40-65 wt% of a non-ionic surfactant of formula II, such as polyethylene glycol-7-glyceryl cocoate.  The composition may be used in a composition for cleansing skin or hair.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 and claims 2-5 and 9-12 which depend directly or indirectly therefrom are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 is indefinite for two resons.
First, claim 1 recites “greater than 15% to 30% by weight”.  The phrase “greater than” typically denotes an open ended range which starts at a specific low endpoint value.  In the instant scenario, it is unclear what the starting point of the range is 
Second, Claim 1 recites “a mixture of surfactants, comprising” listing an anionic surfactant and a nonionic surfactant than states “wherein the anionic surfactant and the non-ionic surfactant of Formula II are the only surfactants in the microemulsion formulation.”  As “comprising” is an open-ended transitional phrase meaning that additional ingredients are permitted in addition to the ingredients claimed after the transitional phrase, the claim is indefinite based upon this incongruency.  Thus, for these two reasons, the claims are indefinite because one of skill in the art would not have been able to ascertain the true metes and bounds of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sans et al. (US 2010/0267598 A1) in view of Peffly et al. (US 2004/0234484 A1), and Chrisstoffels et al. (US 2006/0122322 A1).
Applicant Claims
The scope and content of the claims were discussed above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sans et al. teach a transparent cleaning composition that provides excellent moisturization duration, such as for at least 24 hours, which contains an anionic surfactant, such as sodium lauryl ether sulfate in an amount of 0.5 – 30 wt%, up to 50 wt% humectant which Sans et al. discloses may be PEG-7 glyceryl cocoate, and an additional surfactant, which may be nonionic, amphoteric or both (claims 1-3, 8 and 10, para [0005], [0027], [0029], [0058]-[0059]).  Sans et al. further exemplify compositions that contain water as well as an oil (paraffinum liquidum) (para [0079]).  It is clear from the Sans et al. disclosure that cleaning of skin is one of the intended uses of the composition as moisturization duration is tested in skin that had been treated with the composition and the composition is described as mild to skin (para [0059], [0064]).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Sans et al. teach the transparent cleansing composition as described above, but fails to specifically teach the water concentration in the amount claimed, that the water is microemulsified or the content of triglyceride oil as claimed.  The teachings of Peffly et al. and Chrisstoffels et al. help to cure these deficits.
Peffly et al. describe a microemulsion that comprises an anionic surfactant, such as sodium laureth sulfate, water in an amount of at least about 20 wt%, and conditioning agents, which may include a combination of triglyceride oils such as olive oil and soybean oil or a combination of triglyceride oil and a non-triglyceride oil, such as olive oil and paraffin oil, being present in a combined amount of about 15 wt% (abstract, para [0052], [0076], [0083]). While Peffly et al. does not specifically mention coconut oil by name, Peffly et al. describes suitable conditioning oils that may be fatty esters as tri-esters of glycerol and C10-C22 carboxylic acids (para [0076]).  The composition is used to treat hair or skin (claim 15).
Chrisstoffels et al. disclose a wide range of cosmetic formulations, including hair and skin cleansing formulations, including hair lotions, creams, rinses and hot-oil preparations as well as oil baths (abstract, para [0175], [0228]).  Chrisstoffels et al. teach that the formulations are particularly in the form of water-in-oil or oil-in-water emulsions (para [0178], [0193]).  A formulation is exemplified in which triglyceride oil is present at 15%, water is present at approximately at 4%, and PEG-7 glyceryl cocoate is present at 37%, among other ingredients and the formulation is clear (para [0356], Example 35).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sans et al., Peffly et al. and Chrisstoffels et al. because all are related to cosmetic compositions and ingredients for treatment of skin and/or hair.  One of ordinary skill in the art would have been motivated to include the conditioning agents of Peffly et al. or Chrisstoffels et al. in the composition of Sans et al. in the amounts claimed in order to provide a composition that is capable of providing
	Regarding the concentration of sodium lauryl ether sulfate, PEG-7 glyceryl cocoate and triglyceride oil, a prima facie case of obviousness necessarily exists when the prior art range overlaps, touches or nearly abuts a claimed range, such as in the instant rejection. MPEP § 2144.05.  For example, Sans teaches 0.5-30 wt% anionic surfactant which encompasses the 10-25% required by claim 14.  Furthermore, Sans teaches up to 50% humectant, which can be the claimed nonionic surfactant of Formula II, PEG-7 glyceryl cocoate, which nearly abuts the claimed range of 52.4%, and one of ordinary skill in the art would have expected that 50% and 52.4% of Peg-7 glyceryl cocoate would have given nearly identical humectant abilities.  Additionally, one of ordinary skill in the art would have recognized that this nonionic surfactant possesses humectant abilities from the Sans disclosure and would have routinely optimized the concentration until the desired humectant abilities were obtained for the composition.  Regarding the triglyceride, as Peffly teaches 15% conditioning triglycerides, which abuts greater than 15%, one would have found the claimed amount of triglycerides prima facie obvious over the closeness of the two concentrations as well as based upon routine optimization of the amount of conditioning agent present in the composition until the desired conditioning effect was achieved. 
Regarding the concentration of water in the microemulsion, the concentration of the aqueous vehicle would have been a result effective variable that one of ordinary skill in the art would have routinely optimized until the desired viscosity properties were achieved, absent evidence to the contrary.  Additionally, as Chrisstoffels et al. teach that both water-in-oil emulsions as well as oil-in-water emulsions are suitable for skin and hair cleaning treatments, as well as exemplifies same, it would have been obvious to one of ordinary skill in the art to provide a formulation wherein the concentration of water is reduced and is provided in a discontinuous phase.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Response to Arguments
	The cancelation of claim 13 has rendered the 112(d) rejection of claim 13 moot.  Thus, the 112(d) rejection of claim 13 is hereby withdrawn.
 The amendment to claim 1, which requires that the anionic surfactant and the nonionic surfactant of Formula II are the only surfactants in the composition has rendered the previous 103 rejection of claims 1-5 and 9-11 no longer applicable, and thus the previous 103 rejection of these same claims is hereby withdrawn.  Besides traversing the previous 103 rejection based upon these new amendments, Applicant traverses the 103 rejection for reasons already of record pertaining to the teachings of both Sans, lacking teachings of microemulsified water and lack of the concentration of triglycerides as claimed, and Peffly, no water-in-oil emulsion and lack of triglycerides in an amount claimed.  These arguments were not found persuasive for reason already of record.  Specifically that the deficiencies of Sans regarding triglycerides are made up for by the teachings of about 15% conditioning agents of Peffly that may be triglycerides and the teachings of water-in-oil emulsions of Christoffels et al.  
Turning to the new arguments submitted in the recent response, Applicant attacks Christoffels et al. individually by pointing out the aspects of claim 1 that Christoffels et al. does not teach (IE an anionic surfactant to complete the mixture of surfactants as required by claim 1) and further assert that it would not have been obvious provide a water-in-oil emulsion by reducing the amount of water in the Sans/Pefly references because there is no expectation from the teachings of Christoffels that an anionic surfactant would be soluble or dispersible in an oily phase or that reducing the water concentration in an nonionic surfactant/anionic surfactant mixture would result in a homogenous mixture of surfactants.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., homogenous surfactant mixture and that the anionic surfactant is soluble in the oil phase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, while Applicants argue that the disclosure of Christoffels et al. would not have rendered obvious the use of a water in oil microemulsion and that the composition requires the addition of an aqueous dispersion, Christoffels actually specifically teaches water-in-oil emulsions are preferable for skin and hair cleaning compositions and also exemplifies a water soluble bath oil composition wherein the water is present in smaller amounts than the oil component.  Thus, one of ordinary skill in the art, based upon the exemplification and suggestion of Christoffels et al. would have found it obvious to provide the composition as suggested by the combination of Sans and Pfefley in a microemulsified water-in-oil formulation. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699